A majority of the court is about to set aside a conviction for murder in the first degree on the weight of the evidence. In my opinion there was ample evidence to sustain the verdict.
This record shows that one of three men allegedly involved, Charles Wiese, turned State's evidence and testified that this defendant gave the order to another confederate, since executed, to shoot down the keeper of the gas station near Walden in order that the three might profit through the robbery of thirty dollars. This testimony is corroborated by the chief of police in the village of Walden who testifies that it was unusual in the winter time for strangers to be about this village and that for one-half hour he had these three men under surveillance as he stood on the corner of Main and Ulster avenues in that village only twenty or twenty-five feet or at the most sixty feet away, directing traffic. This chief of police, a trained observer, testifies that he identified absolutely this defendant. Crum's own testimony on the stand was such as to impress one with the belief that his entire alibi was fictitious. His story varies considerably from his previous testimony given at the hearing for his extradition from New Jersey. In addition Crum would have us believe that he and Wiese were enemies and that Wiese turned State's evidence to get even with him, whereas a witness who admittedly was a friend and *Page 359 
associate of Crum, namely, Ficaro, testifies that when Crum came to see him on the afternoon of the 15th Wiese was with him. This is in direct contradiction to Crum's statement that the last he saw of Wiese was during a quarrel two or three weeks before the 15th and that thereafter Wiese had a grudge against him. Emphasis is placed on the alibi and character witnesses furnished by Crum. These alibi witnesses were all close relatives, his mother, uncle and aunt; his character witnesses friends of the same relatives. Even Lamme and Muller, whose testimony tends to corroborate his family alibi, were friends of the defendant. His own present associates, the record shows, were criminals of the type of Wiese and Favorito who left his car in Crum's garage. The State also produced two witnesses, Mr. Burton and Mrs. Carmen, who while not so positive as the Walden chief of police, believed they saw Crum or someone a "whole lot like him" near the scene of the crime. Bullets similar in calibre to those used in the murder were found in Crum's bureau. All this last, while not conclusive, surely are at least "matters in themselves of seeming indifference or light trifles" which "so harmonize with the accomplice's narrative as to have a tendency to furnish the necessary connection between defendant and the crime." (People v. Dixon, 231 N.Y. 111.) When to this is added the clear and positive identification of the chief of police, first noted, the verdict of the jury seems justified beyond a reasonable doubt. Other testimony could also be recited to show the guilt of the defendant but all this court need find is that the verdict of the jury is sustained by the weight of evidence beyond a reasonable doubt in finding this defendant guilty of the murder of a law abiding citizen.
The judgment appealed from should be affirmed.
LEHMAN, CROUCH and LOUGHRAN, JJ., concur with CRANE, Ch. J.; FINCH, J., dissents in opinion in which O'BRIEN and HUBBS, JJ., concur.
Judgment of conviction reversed, etc. *Page 360